Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/30/2020. The instant application has claims 1-20 pending. The system, method and medium for token being issued to device and being determined for access level to an DCM repository. There a total of 20 claims.

Allowable Subject Matter

Claims 3-7, 12-15, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further refine the details regarding what are the parameters and integrity check based on fingerprint which is not found in prior art or found obvious.

Drawings
The drawing filed on 10/30/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-11, 16, 18 /are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2020/0259654 to Barnes in view of US Patent Pub 2020/0169549 to Smith. 


Regarding claim 1, 9, 16,  Barnes discloses One or more tangible computer-readable storage media encoding computer- executable instructions for executing on a computer system a computer process, the computer process comprising: receiving a request from a device for access to a device capability model (DCM)(Fig. 8 item 820, the request to access); generating a request to a token issuing authority to request a device identification token(Fig. 8 item 830, the access token being given based on credentials & Par. 0030 the tokens being generated for secondary services by IoT); evaluating the device identification token to determine the device's DCM access level(Par. 0062, the specify particular portion to be access and restrict what IoT can do); communicating the device identification token with the device's DCM access level to a DCM repository(Par. 0030, the cloud IoT token database with permission given to the specific device); receiving the DCM from the DCM repository(Par. 0030-0031, the token given to the device being used to give authorization for secondary service).

But Barnes does not disclose the DCM providing service. 
In the same field of endeavor as the claimed invention,  Smith discloses providing the device access to the DCM(Fig. 5 item 510, 530 & Par. 0018 & Fig. 3 item Token & ACL).    

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Barnes  invention to incorporate  providing device access to DCM for the advantage of  providing  access to token bearer as taught in Smith see Par. 0017-0018 & Fig. 3 item Token & ACL.

Regarding claim 2,  the combined method/system/medium of  Barnes  and  Smith, Barnes discloses The one or more tangible computer-readable storage media of claim 1, wherein the DCM specifies one or more parameters for the device to communicate with a cloud-based device management application (Par. 0031, cloud IoT database).  


Regarding claim 8, 18,  the combined method/system/medium of  Barnes  and  Smith, Barnes discloses The one or more tangible computer-readable storage media of claim 1, wherein the computer process further comprises: receiving a request from a solution developer to receive the DCM(Par. 0030, the device being registered at the token database); and in response to determining that the DCM is in the cache, communicating the DCM to the solution developer(Par. 0030, the registry having details about the device).  

Regarding claim 10,  the combined method/system/medium of  Barnes  and  Smith, Barnes discloses The method of claim 9, wherein the authorization policy assignment API uses a token issued by a token provisioning service to share the DCM with the various user resources(Par. 0033, JSON applet).  

Regarding claim 11, 19,  the combined method/system/medium of  Barnes  and  Smith, Barnes discloses The method of claim 9, wherein the DCM specifies one or more parameters for the device to communicate with a cloud-based device management application(Par. 0031, cloud IoT database).  .  
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2020/0221296 to Jiang which discloses the access points being used for relaying messages.

US Patent Pub 2018/0331916 to Damaggio which discloses the identification message being verified for IoT devices.

US Patent Pub 2018/0309786 to Aplewicz which discloses the securing of IoT devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov